1
2
3
                                              JS-6
4
5
6
                            UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    RAUL URIARTE-LIMON,                           Case No. EDCV 19-1064-KK
11                               Plaintiff,
12                         v.                       ORDER GRANTING
                                                    STIPULATION TO DISMISS
13    PAUL R. TAYNE, ET AL.,                        ACTION WITH PREJUDICE
14                               Defendant(s).
15
16
17          The Court, having considered the Joint Stipulation for Dismissal pursuant to
18   Fed. R. Civ. P. 41(a)(1)(A)(ii) filed by the parties on December 30, 2019, approves the
19   stipulation. Therefore, the entire action is hereby dismissed with prejudice, each party
20   to bear its own costs and fees.
21
22   Dated: January 02, 2020
23
                                              HONORABLE KENLY KIYA KATO
24                                            United States Magistrate Judge
25
26
27
28
